[Cite as Ohio State Bar Assn. v. Pinnacle Title Corp., 122 Ohio St. 3d 592, 2009-Ohio-4206.]




   OHIO STATE BAR ASSOCIATION v. PINNACLE TITLE CORPORATION ET AL.
               [Cite as Ohio State Bar Assn. v. Pinnacle Title Corp.,
                        122 Ohio St. 3d 592, 2009-Ohio-4206.]
Unauthorized practice of law — Services related to real estate transfers —
        Consent decree approved.
    (No. 2009-0982 ⎯ Submitted June 16, 2009 — Decided August 27, 2009.)
   ON FINAL REPORT by the Board on the Unauthorized Practice of Law of the
                               Supreme Court, No. 07-07.
                                  __________________
        {¶ 1} Pursuant to Gov.Bar R. VII(5b), the Board on the Unauthorized
Practice of Law has recommended our approval of a consent decree proposed by
relator, Ohio State Bar Association, and respondents, Pinnacle Title Corporation,
Pinnacle Title Corp., Dennis Leo Mattingly, Jeffrey D. Houk, and Timothy Poole.
We accept the board’s recommendation and approve the proposed consent decree
submitted by the parties, as follows:
        {¶ 2} 1. By providing legal advice concerning the legal implications of
the use of particular deed forms by sellers of real estate, respondents engaged in
the unauthorized practice of law.
        {¶ 3} 2. By drafting and preparing real estate deeds affecting the rights
of Ohio residents, respondents engaged in the unauthorized practice of law.
        {¶ 4} 3.       Pinnacle Title Corporation and Pinnacle Title Corp., its
successors and assigns, and its officers, members, agents, representatives, and
employees, Dennis Leo Mattingly, Jeffrey D. Houk, and Timothy Poole, are
permanently enjoined from providing advice concerning the legal implications of
deeds and from preparing real estate deeds for and to residents of the state of
Ohio.
                             SUPREME COURT OF OHIO




        {¶ 5} 4.    Pinnacle Title Corporation and Pinnacle Title Corp., its
successors and assigns, and its officers, members, agents, representatives, and
employees, Dennis Leo Mattingly, Jeffrey D. Houk, and Timothy Poole, are
permanently enjoined from providing legal services or legal advice to Ohio
residents or otherwise engaging in the unauthorized practice of law in the state of
Ohio.
        {¶ 6} 5. No civil penalty is to be imposed.
        {¶ 7} Costs are taxed to respondents.
                                                              Judgment accordingly.
        MOYER,     C.J.,   and    PFEIFER,       LUNDBERG   STRATTON,   O’CONNOR,
O’DONNELL, LANZINGER, and CUPP, JJ., concur.
                                 __________________
        Eugene P. Whetzel, Bar Counsel, and Ian Robinson, for relator.
        Victoria D. Oakley, for respondent.
                            ______________________




                                             2